DETAILED ACTION

This office action is in response to the application filed on 07/07/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 07/14/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010673035.7 application as required by 37 CFR 1.55.
Drawing
The drawing submitted on 07/07/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by LAI et al. (US Patent or PG Pub. No. 20210111639, hereinafter ‘639).
Claim 1, ‘639 teaches a rectifier (e.g., see Fig. 1-5), comprising: 
a first input (e.g. L) and a second input (e.g., N) that receive an unrectified signal (e.g., Vac, see Fig. 1-5); 
a first circuit portion including a first transistor Q1 (e.g., Q1D) coupled to the second input N (e.g., see Fig. 1); 
a second circuit portion including a second transistor Q2 (e.g., Q1C) coupled to the first input L (e.g., see Fig. 1);
 a third circuit portion including a third transistor Q3 (e.g., Q1A) coupled to the first input L (e.g., see Fig. 1); 
a fourth circuit portion including a fourth transistor Q4 (e.g., Q1B) coupled to the second input N, wherein the first, second, third, and fourth circuit portions are operable to convert the unrectified signal into a rectified signal (e.g., the voltage between BD+ and BD-, see Fig. 1); 
a first adjustment circuit coupled to a gate of the third transistor (e.g., the circuit generating gate signal O_AH of Q1A, see Fig. 1-5); and 
a second adjustment circuit coupled to a gate of the fourth transistor (e.g., the circuit generating gate signal O_BH of Q1B, see Fig. 1-5), wherein the first adjustment circuit and the second adjustment circuit are configured to control a dead time between an on-state of the third transistor and an on-state of the fourth transistor (e.g., Td, see [0042][0045], Fig. 3, 5).
Claim 2, ‘639 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first adjustment circuit includes a first optocoupler (e.g., 210) including a first light emitting portion coupled to the first transistor (e.g., the LED of 210 coupled to Q1D through O_A) and a first light receiving portion coupled to the third transistor (e.g., the light receiver of 210 coupled to Q1A through O_A_HV, see Fig. 1-2).
Claim 3, ‘639 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the second adjustment circuit includes a second optocoupler (e.g., 220) including a second light emitting portion coupled to the second transistor (e.g., the LED of 220 coupled to Q1C through O_B) and a second light receiving portion coupled to the fourth transistor (e.g., the light receiver of 220 coupled to Q1B through O_B_HV, see Fig. 1-2).
Claim 4, ‘639 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein the first light emitting portion is coupled between a power supply node (e.g., O_A) that receives a power supply signal and a gate of the first transistor Q1D (e.g., the gate of the first transistor Q1D through 233), and wherein the first light receiving portion is coupled between the first input and the gate of the third transistor (e.g., between L and the gate of Q1A through 231, see Fig. 2).
Claim 5, ‘639 teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the second light emitting portion is coupled between the power supply node and a gate of the second transistor, and wherein the second light receiving portion is coupled between the second input and the gate of the fourth transistor (e.g., see Fig. 2).
Claim 6, ‘639 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the first light receiving portion is coupled to a source of the third transistor (e.g., through resistor divider 231), and wherein the second light receiving portion is coupled to a source of the fourth transistor (e.g., through resistor divider 232, see Fig. 2).
Claim 7, ‘639 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first adjustment circuit includes a first voltage divider circuit R7/R12/D8 (e.g., Dv1, Dv2, Dv3) coupled to a fifth transistor Q5 (e.g., the receiving transistor of 210) and the second input N (e.g., through N2, see Fig. 2-4), and wherein an output of the fifth transistor is coupled to the third transistor Q3 (e.g., to the gate of Q1A through 231, see Fig. 2, 3).
Claim 8, ‘639 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein the output of the fifth transistor is coupled to a source of the third transistor (e.g., to the gate and source of Q1A through 231, see Fig. 2).
Claim 11, ‘639 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein the second adjustment circuit includes a second voltage divider circuit (e.g., Dv1, Dv2, Dv3) coupled to a sixth transistor (e.g., the receiving transistor of 220) and the first input N, and wherein an output of the sixth transistor is coupled to the fourth transistor (e.g., to the gate and source of Q1B through 231, see Fig. 2, 3).
Claim 12, ‘639 teaches the limitations of claim 11 as discussed above.  It further teaches that wherein the output of the sixth transistor is coupled to a source of the fourth transistor (e.g., to the gate and source of Q1A through 231, see Fig. 2).
Claim 15, ‘639 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising: a third adjustment circuit coupled to a gate of the first transistor (e.g., the circuit generating gate signal O_AL of Q1D, see Fig. 1-5); and 
a fourth adjustment circuit coupled to a gate of the second transistor (e.g., the circuit generating gate signal O_BL of Q1C, see Fig. 1-5), wherein the third adjustment circuit and the fourth adjustment circuit are configured to control a dead time between an on-state of the first transistor and an on-state of the second transistor (e.g., Td, see [0042][0045], Fig. 3, 5).
Claim 16, ‘639 teaches the limitations of claim 15 as discussed above.  It further teaches that wherein the first, second, third, and fourth adjustment circuits each include an identical group of circuit components coupled to a respective one of the first, second, third, and fourth circuit portions (e.g., see Fig. 2-4).
Claim 19, ‘639 teaches a device (e.g., see Fig. 1-5), comprising: 
a load (e.g., the load of the converter circuit of Fig. 1 is implicitly taught, see Fig. 1); and 
a power supply (e.g., the converter circuit of Fig. 1) that supplies power to the load with a rectified signal (e.g., the voltage between BD+ and BD-), the power supply including a rectifier (e.g., the circuit comprising Q1A-Q1D) including: 
a first input (e.g., L) and a second input (e.g., N) that receive an unrectified signal (e.g., Vac, see Fig. 1-5); 
a first circuit portion including a first transistor (e.g., Q1D) coupled to the second input (e.g., see Fig. 1); 
a second circuit portion including a second transistor (e.g., Q1C) coupled to the first input (e.g., see Fig. 1); 
a third circuit portion including a third transistor (e.g., Q1A) coupled to the first input (e.g., see Fig. 1); 
a fourth circuit portion including a fourth transistor (e.g., Q1B) coupled to the second input, wherein the first, second, third, and fourth circuit portions are operable to convert the unrectified signal into the rectified signal (e.g., see Fig. 1); 
a first adjustment circuit coupled to a gate of the third transistor (e.g., the circuit generating gate signal O_AH of Q1A, see Fig. 1-5); and 
a second adjustment circuit coupled to a gate of the fourth transistor (e.g., the circuit generating gate signal O_BH of Q1B, see Fig. 1-5), wherein the first adjustment circuit and the second adjustment circuit are configured to control a dead time between an on-state of the third transistor and an on-state of the fourth transistor (e.g., the corresponding, see [0042][0045], Fig. 3, 5).
Claim 20, ‘639 teaches a system (e.g., see Fig. 1-5), comprising: 
a source that generates an alternating current (AC) signal (e.g., Vac, see Fig. 1); 
a load (e.g., the load of the converter circuit of Fig. 1 is implicitly taught, see Fig. 1); and 
a power supply (e.g., the converter circuit of Fig. 1) that supplies power to the load with a direct current (DC) signal (e.g., the voltage between BD+ and BD-), the power supply including a rectifier including: 
a first input (e.g., L) and a second input (e.g., N) that receive the AC signal; 
a first circuit portion including a first transistor (e.g., Q1D) coupled to the second input; a second circuit portion including a second transistor (e.g., Q1C) coupled to the first input; a 
third circuit portion including a third transistor (e.g., Q1A) coupled to the first input; 
a fourth circuit portion including a fourth transistor (e.g., Q1B) coupled to the second input, wherein the first, second, third, and fourth circuit portions are operable to convert the AC signal into the DC signal; 
a first adjustment circuit coupled to a gate of the third transistor (e.g., the circuit generating gate signal O_AH of Q1A, see Fig. 1-5); and 
a second adjustment circuit coupled to a gate of the fourth transistor (e.g., the circuit generating gate signal O_BH of Q1B, see Fig. 1-5), wherein the first adjustment circuit and the second adjustment circuit are configured to control a dead time between an on-state of the third transistor and an on-state of the fourth transistor (e.g., the corresponding Tds, see [0042][0045], Fig. 3, 5).
Allowable Subject Matter
Claims 9-10, 13-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 9-10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the first voltage divider circuit includes a first resistance in series with a second resistance, and wherein a gate of the fifth transistor is coupled to a node between the first resistance and the second resistance.
For claims 13-14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the second voltage divider circuit includes a first resistance in series with a second resistance, and wherein a gate of the sixth transistor is coupled to a node between the first resistance and the second resistance.
For claims 17-18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the identical group of circuit components includes a first resistance, a second resistance, a diode connected between the first resistance and the second resistance, and a transistor including a gate coupled to a node between the diode and the second resistance.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838